              Case 1:19-cv-08023-RA Document 65 Filed 10/01/19 Page 1 of 5


                                    KELLEY DRYE & WARREN LLP
                                             A LIMITED LIABILITY PARTNERSHIP




                                             101 PARK AVENUE
 WASHINGTON,DC                                                                                                  FACSIMILE

 LOS   ANGELES.CA
                                           NEW YORK, NY 10178                                                (212)    808-7897

   HOUSTON,TX                                                                                               www kelfeydrye.com
    AUSTIN,TX                                    (212) 808-7800

   CHICAGO,IL

 PARSIPPANY,     NJ                                                                                     GEOFFREY W          CASTELLO

  STAMFORD,     CT                                                                                  EM A 1L. g caste 11 o@ k e II e yd rye.com
BRUSSELS,    BELGIUM




  AFFILIATE OFFICE

   MUMBAI,   INDIA




                                                                                   r-r ---- - .   .;_    ------------
                                                                               ! l.\1>(-.~D.\ \
                                             September 27, 2019
                                                                               I DOC.T .\ I EYf
                                                                               I

   VIAECF                                                                      / f.l.ECTRO\TICALLY FILED
                                                                               1
                                                                                    DOC#·
   Hon. Ronnie Abrams, U.S.D.J.
   United States District Court                                                i U.\ TE FILED:
                                                                               I              ·-----;-:--;--,----
                                                                                                             {u    {I f lcl =
   Southern District of New York
   40 Foley Square
   New York, New York 1007

                       Re:   Vanderwerff v. Quincy Bioscience Holding Co., Inc., et al.
                             Case No. I: l 9-cv-07582-RA

                             Karathanos v. Quincy Bioscience Holding Co., Inc., et al.
                             Case No. 1: l 9-cv-08023-RA

   Your Honor:

           We represent Defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience
   LLC, Prevagen, Inc. d/b/a Sugar River Supplements, Quincy Bioscience Manufacturing, LLC,
   Mark Underwood, and Michael Beaman (collectively, "Defendants") in the above-referenced
   actions. We write jointly with common counsel for Plaintiffs James Vanderwerff and John
   Karathanos to update this Court as to the status of both actions. Counsel for plaintiff in a related
   proposed class action currently pending before Judge Stanton, captioned Spath v. Quincy
   Bioscience Holding Company, Inc., et al., No. l:19-cv-03521-LLS (S.D.N.Y.), has also reviewed
   and joins this letter. All three of these proposed class actions challenge Defendants' marketing
   and sales practices of Prevagen®, a dietary supplement intended to improve cognitive impairment
   caused by the normal process of aging.

           The three cases recognize that Defendants marketed Prevagen based in part on the results
   of a randomized, double-blinded clinical trial called the "Madison Memory Study." Defendants
   contend that a sub-group of adults who entered the trial with normal cognitive function or no more
   than mildly affected cognition showed statistically significant improvements in several tasks
   related to memory, compared to study participants with the same level of cognition who took a
   placebo. Plaintiffs contend that (1) Defendants' marketing of Prevagen misstated or overstated
        Case 1:19-cv-08023-RA Document 65 Filed 10/01/19 Page 2 of 5



                               KELLEY DRYE & WARREN              LLP




September 27, 2019
Page Two



the results of the Madison Memory Study, and further allege that it did not show statistically
significant improvement among the entire study population (including those with more severe
cognitive impairment); and (2) Prevagen cannot work as advertised because, among other reasons,
its active ingredient is broken down during digestion and therefore cannot impact the brain.
Defendants dispute both contentions.

        1.      Vanderwerff and Karathanos Status

        Both the Vanderwerff and the Karathanos Actions have fully briefed motions to dismiss
that were filed in the transferor courts (D.N.J. and E.D.N.Y., respectively). Oral argument has not
yet been held on either of the motions. In the Karathanos Action, the transferor court (Senior
Judge Spatt) stayed discovery pending the outcome of the motion to dismiss. In the Vanderwerff
Action, the transferor court (Judge Salas and Magistrate Judge Hammer) declined to stay
discovery, 2018 WL 6243040 (D.N.J. Nov. 28, 2018), and the parties have exchanged and
responded to initial written discovery requests. No depositions have occurred in either case.

        2.      Related Litigation

       Vanderwerff and Karathanos are substantially identical to Spath, except that Vanderwerff
and Karathanos name two Quincy Bioscience officers (Underwood and Beaman) as additional
defendants, while Spath does not. In addition, the class action complaints in Vanderwerff and
Karathanos assert civil racketeering claims, whereas Spath does not. Messrs. Underwood and
Beaman have both moved for dismissal, separate from the corporate defendants' motions, for lack
of in personam jurisdiction against them, and preserved their jurisdictional objections while
consenting to the transfer of Vanderwerff and Karathanos to this Court.

         Separate from the three cases now pending in this District, there are four other related
proposed class actions that have been filed against Quincy. Three of those actions are pending in
other federal district courts. Those class actions are captioned: Racies v. Quincy Bioscience, LLC,
No. 4: l 5-cv-00292-HSG (N.D. Cal.); Engert v. Quincy Bioscience, LLC, No. 1: 19-cv-00 183-L Y
(W.D. Tex.); and Collins v. Quincy Bioscience, LLC, No. 1: l 9-cv-22864 (S.D. Fla.). The Collins
and Engert actions are the newest-filed actions. Motions to dismiss were filed in both of those
cases. After Quincy filed a motion to dismiss the Collins action, the plaintiffs amended the
complaint. Quincy filed a motion to dismiss that Amended Complaint on September 25, 2019. In
addition, the plaintiffs in the Collins action prematurely filed a motion for class certification prior
to the parties exchanging any discovery responses. The parties are working on a briefing and
discovery schedule to address that motion. Quincy's motion to dismiss the Engert action is fully
briefed (but not argued). The fourth action was filed in Missouri state court and is captioned
Miloro v. Quincy Bioscience, LLC, No. 16PH-CV01341 (Mo. Cir. Ct.). Defendants have yet to
respond to the Complaint in that action.
        Case 1:19-cv-08023-RA Document 65 Filed 10/01/19 Page 3 of 5



                              KELLEY DRYE & WARREN             LLP




September 27, 2019
Page Three



        Racies is the most procedurally advanced of all the cases. In March 2017, Defendants filed
a motion with the federal MDL Panel seeking to bring all of the then existing actions into an MDL.
The MDL Panel denied that motion in May 2017 . 1 The Racies court (Judge Gilliam in the Northern
District of California) has certified a class of California consumers of Prevagen, 2017 WL 6418910
(N.D. Cal. Dec. 15, 2017), the Ninth Circuit Court of Appeals declined to hear a Rule 23(f) petition,
and notice has been disseminated to class members. The case currently is set for trial in Oakland,
California, beginning on January 6, 2020. Judge Gilliam has issued several rulings in that case:
2015 WL 2398268 (N.D. Cal. May 19, 2015) (motion to dismiss); 2016 WL 5746307 (N.D. Cal.
Sept. 30, 2016) (summary judgment motions); and 2016 WL 5725079 (N.D. Cal. Sept. 30, 2016)
(Daubert motions). The plaintiff in Racies is pursuing a theory of liability that differs in some
respects from the plaintiffs in Vanderwerff, Karathanos, and Spath.

        In addition to the pending class actions, there is also a government enforcement action
pending in this District against Defendants, with the exception of Mr. Beaman, filed by the Federal
Trade Commission ("FTC") and the New York Attorney General ("NYAG"). The FTC/NYAG
Action is currently pending before Judge Stanton and is captioned Federal Trade Comm 'n v.
Quincy Bioscience Holding Co, Inc., No. 1: l 7-cv-00124-LLS (S.D.N.Y.). Judge Stanton granted
Defendants' motion to dismiss the FTC/NYAG Action, but that decision was recently reversed on
appeal. See FTC v. Quincy Bioscience Holding Co., 272 F. Supp. 3d 54 7 (S.D.N. Y. 2017), rev 'd,
753 Fed. App'x 87 (2d Cir. 2019); see also 2019 WL 3369585 (S.D.N.Y. July 24, 2019)
(subsequent ruling on motions to dismiss). On August 19, 2019, Defendants filed an Answer to
the Complaint and, on September 16, 2019, the FTC filed a motion to strike certain of Defendants'
affirmative defenses. Thus, despite the FTC/NYAG Action being filed in 2017, the discovery
period in that case has only just begun. In its May 2017 decision, the MDL Panel urged the parties
and counsel to cooperate and coordinate discovery between and among the various cases. 283 F.
Supp. 3d at 1380.

       3.      The Parties' Settlement Discussions

        In October 2018, counsel for plaintiffs in all of the then-pending class action cases (i.e.,
not Collins or Engert) engaged in advanced settlement discussions, aided by the Hon. Wayne
Andersen (Ret.) of the Judicial Arbitration and Mediation Service ("JAMS") in Chicago. We came
close to, but did not ultimately achieve, agreement on a global resolution of all of the then-pending
class actions. The parties in the Vanderwerff, Karathanos, and Spath matters, however, have
continued to discuss a potential resolution of those actions, which in tum would address the
remaining class actions. Those discussions have been productive and counsel for the parties in

       See In re Prevagen Prods. Mktg. & Sales Pracs. Litig., 283 F. Supp. 1379 (J.P.M.L. 2017)
(observing that the "advances status of the Racies action") weighed against centralization of cases
that were then pending in this District, the Northern District of California, District of New Jersey
and the Eastern District of New York).
        Case 1:19-cv-08023-RA Document 65 Filed 10/01/19 Page 4 of 5



                              K E L LEY D RYE & WAR RE N       LLP




September 27, 2019
Page Four



those actions ultimately believed that the best way forward was to transfer those three cases to the
same jurisdiction where the FTC/NYAG Action was pending to facilitate finalization of a potential
resolution. The Spath case was transferred first, and Judge Stanton accepted Spath as being related
to the FTC/NYAG Action. When plaintiffs in Vanderwerff and Karathanos voluntarily transferred
their cases, however, Judge Stanton did not accept them, and those cases were assigned to Your
Honor.

        Counsel for the parties in Spath met with Judge Stanton on August 30, 2019, and explained
substantially the same facts that are described in this letter. Judge Stanton authorized us to advise
Your Honor that he is willing to transfer Spath if Your Honor is willing to accept it, but made clear
to the parties that the decision rests with Your Honor alone. Indeed, even in the event a settlement
does not immediately come together, all parties in the Vanderwerff, Karathanos and Spath Actions
desire that the three cases be presided over by the same judge so that the litigation of these cases
can be coordinated.

       4.      The Parties' Proposed Next Steps

        Defendants and the plaintiffs in Vanderwerff, Karathanos, and Spath, have agreed in
principle to a nationwide class settlement, although either side can withdraw from that agreement
if the FTC does not approve of it. The parties request that they be given an opportunity to continue,
and hopefully to conclude successfully, the necessary settlement discussions.

         The parties collectively request that the Court (1) accept the Spath case, and then (2) stay
all three class actions until December 6, 2019 to give the parties time to continue their attempts at
resolving these matters.

        We recognize that this letter contains a great deal of information about which Your Honor
likely will have questions. To that end, if Your Honor accepts Spath, counsel for all parties in the
Spath, Vanderwerff, and Karathanos Actions respectfully request a status conference at Your
Honor's convenience.
      Case 1:19-cv-08023-RA Document 65 Filed 10/01/19 Page 5 of 5



                           KELLEY DRYE & WARREN      LLP




September 27, 2019
Page Five



                                         Respectfully submitted,

                                         Isl Geoffrey W. Castello

                                         Geoffrey W. Castello




                                        Application granted. Spath v. Quincy Bioscience
cc:   All counsel of record (via ECF)   Holding Co., 19-cv-3521, has been reassigned to this
                                        Court. A stay is granted until December 6, 2019 in all
                                        three actions (19-cv-8023; 19-cv-7582; 19-cv-3521 ).

                                        To the extent that the parties believe a status
                                        conference is necessary prior to December 6, they
                                        shall notify the Court.
                                                                     ,;

                                        SO ORDERED.              j' ,---
                                                            .
                                                            _   -/· ;',/                   __   ,..-,,·

                                                            N
                                                            ~
                                                                   •I
                                                                   k            <__.,-
                                                                                       -
                                                        f       0'n nTu-~ms~ u. s .D .J.
                                                            October 1, 2019
